Case: 14-10388      Document: 00512874743         Page: 1    Date Filed: 12/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10388
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 18, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

DULCE ISIDRA-BLANCAS,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-140-2




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *


       Dulce Isidra-Blancas was convicted of conspiracy to possess with intent


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10388     Document: 00512874743      Page: 2    Date Filed: 12/18/2014


                                  No. 14-10388

to distribute heroin. Emphasizing that a defendant may not be convicted based
solely on his own admissions to law enforcement agents, Isidra-Blancas argues
that the evidence was otherwise insufficient to establish that she engaged in a
drug conspiracy. She stresses that no money or drugs were found on her
person, and there was no evidence connecting her to the drug trade. She
further asserts that there was insufficient evidence to convict even if her
admissions are considered because “she repudiated her statements in her
testimony in open court.”
      Isidra-Blancas moved for a directed verdict, based on insufficient evi-
dence, at the close of the government’s case but did not renew the motion at
the close of all the evidence. Therefore, the sufficiency of the evidence is
reviewed for a manifest miscarriage of justice. See United States v. Salazar,
542 F.3d 139, 142 (5th Cir. 2008). We will reverse only if “the record is devoid
of evidence of guilt or . . . the evidence is so tenuous that a conviction is shock-
ing.” Id. at 142 (internal quotation marks and citation omitted).
      Although a defendant’s mere presence at the scene of illegal activity or
close association with a coconspirator is not sufficient alone to support the
inference that he participated in the conspiracy, “presence is a significant fac-
tor to be considered within the context of the circumstances under which it
occurs.” United States v. Medina, 887 F.2d 528, 531 (5th Cir. 1989). Isidra-
Blancas’s presence at both transactions involving the confidential source, her
knowledge of Christopher Lamas’s supplier, her inculpatory statements, and
the incriminating pictures on her cell phone, when viewed cumulatively and in
a light most favorable to the verdict, sufficiently support the jury’s deter-
mination that she knew of and participated in the conspiracy to possess with
intent to distribute heroin during the timeframe alleged in the indictment. See
United States v. Peters, 283 F.3d 300, 307 (5th Cir. 2002).



                                         2
    Case: 14-10388    Document: 00512874743     Page: 3   Date Filed: 12/18/2014


                                 No. 14-10388

      Although Isidra-Blancas claims that no evidence of the drug trade was
linked to her, a scale containing heroin residue was found on the floorboard of
her vehicle. See United States v. Resio-Trejo, 45 F.3d 907, 912 (5th Cir. 1995).
To the extent that she challenges the credibility of the agents’ testimony that
her inculpatory statements were not induced by threats of imprisonment, “the
weight and credibility of the evidence is within the exclusive province of the
jury.” See United States v. Johnson, 381 F.3d 506, 508 (5th Cir. 2004).
      Because the record is not devoid of evidence establishing guilt, the judg-
ment is AFFIRMED. See Salazar, 542 F.3d at 142.




                                       3